Order entered October 14, 2022




                                     In The
                               Court of Appeals
                        Fifth District of Texas at Dallas

                              No. 05-22-00946-CV

                  CITY OF LONE OAK, TEXAS, Appellant

                                        V.

        LONE OAK INDEPENDENT SCHOOL DISTRICT, Appellee

               On Appeal from the 354th Judicial District Court
                            Hunt County, Texas
                       Trial Court Cause No. 91463

                                     ORDER

      Before the Court is appellant’s October 10, 2022 first motion for a thirty-day

extension of time to November 22 to file its brief and appellee’s response opposing

the motion. Because this is an accelerated appeal, we GRANT the motion only to

the extent that we extend the time to November 14, 2022.

                                             /s/   KEN MOLBERG
                                                   JUSTICE